DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 8 a period “.” is added after the last material 2-68


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 13.
A search of the prior art did not show the claimed invention the closest prior art as exemplified by Kim (US 2016/0351825) teaches an organic electroluminescent element including an anode, a cathode, and one or more organic material layers interposed between the anode and the cathode, in which at least one of the organic 
While Kim teaches an OLED containing a light emitting auxiliary layer and a hole transporting layer, Kim fails to teach applicants’ Formula 1 and Formula 2 as required by independent claims 1 and 13.
Kim fails to teach, suggest or offer guidance that would render obvious modifying the light emitting auxiliary layer and the hole transporting layer to arrive at the limitations independent claims 1 and 13. 

Claims 1-14 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786